United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, ST. PETERSBURG
MAIN POST OFFICE, St. Petersburg, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joanne M. Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1115
Issued: May 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2020 appellant, through his representative, filed a timely appeal from an
April 24, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days elapsed from OWCP’s last merit decision, dated May 20, 2019, to the filing

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 2, 2011 appellant, then a 39-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) under OWCP File No. xxxxxx665 alleging that on that date he sustained
contusions to his right shoulder and arm, chest, and bilateral thighs when he was involved in a
motor vehicle accident (MVA) while in the performance of duty.4 OWCP accepted his claim for
contusions to the chest wall, bilateral thighs, right shoulder region, and right upper arm. Appellant
stopped work following the MVA and returned to a modified job on April 16, 2011. He stopped
work again on June 7, 2011. On March 28, 2012 OWCP expanded its acceptance of the claim to
include lumbar sprain, neck sprain, and temporary aggravation of lumbar herniated nucleus
pulpous. On July 1, 2013 it again expanded its acceptance of the claim to include additional
conditions of right shoulder impingement, permanent aggravation of cervical degenerative disc
disease, and permanent aggravation of cervical disc herniation at C3-4, C4-5, and C5-6. OWCP
paid appellant intermittent wage-loss compensation on the supplemental rolls until February 9,
2013 and on the periodic rolls as of February 10, 2013. Appellant returned to a modified-duty
position on October 20, 2014. By decision dated September 14, 2016, OWCP found that
appellant’s employment as a letter carrier, effective October 20, 2014, fairly and reasonably
represented his wage-earning capacity with no wage loss.
By decision dated October 11, 2016, OWCP granted appellant a schedule award for 16
percent permanent impairment of the left lower extremity and 16 percent permanent impairment
of the right lower extremity based on a moderate weakness and moderate sensory deficit over the
bilateral L5 nerve root. The schedule award ran for 92.16 weeks for the period June 21, 2016 to
March 28, 2018. The weight of the medical opinion evidence was accorded to the August 29, 2016
report of Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving as OWCP’s district
medical adviser (DMA). The DMA concurred with the June 21, 2016 medical opinion of
Dr. Samy F. Bishai, an attending orthopedic surgeon, that appellant had 16 percent left lower
extremity (left leg) impairment and 16 percent right lower extremity (right leg) impairment based
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the April 24, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

Under OWCP File No. xxxxxx844, OWCP accepted a May 30, 2009 traumatic injury claim for lumbar sprain,
herniated disc at L5-S1 and disc bulge at L3-4. Appellant underwent OWCP-approved lumbar discectomy at L3-4
and L5-S1 on May 7, 2010. He returned to modified duty on February 16, 2011. The current OWCP file has been
combined with File No. xxxxxx844, with the latter serving as the master file.

2

on a bilateral L5 nerve root impairment under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5
On November 14, 2016 OWCP issued an amended schedule award of compensation based
on the correct pay rate.
On June 29, 2018 appellant filed a claim for an increased schedule award (Form CA-7). In
support thereof, he submitted a May 31, 2018 report, wherein Dr. Mark A. Seldes, a Boardcertified family physician, opined that, under the A.M.A., Guides and The Guides Newsletter,
Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009)
(The Guides Newsletter), appellant had 12 percent permanent impairment of the left lower
extremity and 12 percent permanent impairment of the right lower extremity due to a bilateral S1
nerve root radiculopathy with moderate sensory and moderate motor deficits.
In a July 30, 2018 report, the DMA, Dr. Berman, opined that there was no change or
additions from appellant’s previously awarded 16 percent permanent impairment of the right and
left lower extremities. He opined that Dr. Seldes’ impairment rating for the left and right lower
extremities due to a moderate sensory deficit and moderate motor deficit of the S1 nerve root was
properly calculated under the A.M.A., Guides. However, the DMA opined that the 16 percent
permanent impairment of the right and left lower extremities, which was previously awarded,
should be utilized because there was moderate weakness and moderate sensory deficit over the
bilateral L5 nerve root. He also opined that Dr. Seldes’ June 6, 2018 date of maximum medical
improvement (MMI) represented a stable clinical picture with no change anticipated within the
coming year with or without treatment.
By decision dated August 14, 2018, OWCP denied an increased schedule award.
On October 12, 2018 appellant, through his representative, requested reconsideration. The
representative contended that The Guides Newsletter allows for multiple levels of impairment to
the nerve roots, including the S1 nerve root. Thus, she concluded that appellant had an additional
12 percent permanent impairment of his bilateral lower extremities.
In a September 7, 2018 report, Dr. Seldes advised that he correctly used the A.M.A, Guides
in calculating appellant’s 12 percent permanent lower extremity impairment for the left side and
12 percent permanent lower extremity impairment for the right side for the moderate motor deficit
and moderate sensory deficit of the bilateral S1 nerve root. He indicated that The Guides
Newsletter allowed for the combined impairment of multiple level or bilateral radiculopathy, not
to exceed 56 percent of the lower extremity impairment. Dr. Seldes opined that combining the 16
percent bilateral lower extremity impairment for the bilateral L5 nerve root with the 12 percent
bilateral lower extremity impairment for the S1 nerve root totaled a 28 percent permanent
impairment of each lower extremity.
On October 17, 2018 OWCP again requested that the DMA review the record, including
Dr. Seldes’ September 7, 2018 report, to determine appellant’s lower extremity impairments
emanating from the spine. It requested that its DMA provide a clear explanation regarding his
5

A.M.A., Guides, 6th ed. (2009).

3

calculations as determined under The Guides Newsletter. OWCP noted that, when providing the
current impairment, the DMA should stipulate whether the percentage provided included the prior
percentage awarded or if it should be considered an addition to the prior percentage awarded. The
DMA was also asked to address Dr. Seldes’ reports and discuss any points of disagreement.
In a November 17, 2018 report, the DMA, Dr. Berman, reiterated that Dr. Seldes’ 12
percent impairment rating to the left and right lower extremities based on the S1 nerve root was
properly calculated under the A.M.A., Guides. He also reiterated that the bilateral impairment
rating stemming from the L5 nerve root should be utilized, over that of the bilateral impairment
rating stemming from the S1 nerve root, due to the moderate motor weakness and moderate sensory
deficit of the bilateral L5 nerve root. Dr. Berman also again opined that the date of MMI was
May 31, 2018.
By decision dated May 20, 2019, OWCP denied modification of its August 14, 2018
decision for an increased schedule award.
On April 8, 2020 appellant, through his representative, requested reconsideration. The
representative argued that OWCP incorrectly determined that the weight of the medical evidence
should be given to DMA Dr. Berman. She noted that both Dr. Seldes and Dr. Berman agreed that
appellant had 16 percent permanent impairment of each lower extremity at L5 for which he
received a schedule award, and that appellant had 12 percent permanent impairment of each lower
extremity due to permanent impairment at S1. However, the DMA did not properly address The
Guides Newsletter provisions, which allowed for the combining of the multilevel nerve root
impairments not to exceed 56 percent lower extremity impairment. The representative contended
that OWCP failed to follow the procedures outlined in The Guides Newsletter, which allowed for
the combination of the multilevel nerve root impairments.
By decision dated April 24, 2020, OWCP denied appellant’s request for reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.8
A timely request for reconsideration, including all supporting documents, must set forth arguments
and contain evidence that either: (i) shows that OWCP erroneously applied or interpreted a
6
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his (we are to pick which one it is – and our current Secretary is a male) own motion or
on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of the OWCP decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

4

specific point of law; (ii) advances a relevant legal argument not previously considered by OWCP;
or (iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.9
When a timely request for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.10
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
In support of his timely request for reconsideration, appellant’s representative contended
that OWCP had failed to address the question of whether The Guides Newsletter allowed multilevel nerve root impairments to be combined up to a maximum rating of 56 percent permanent
impairment of a lower extremity. The underlying issue on reconsideration is the medical question
of whether appellant is entitled to an additional schedule award for permanent impairment of his
lower extremities, due to his accepted spinal conditions. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairment consistent with sixth edition methodology. For peripheral nerve
impairments to the upper or lower extremities resulting from spinal injuries, OWCP’s procedures
indicate that the July/August 2009 edition of The Guides Newsletter is to be applied.11
While appellant previously argued on October 12, 2018 that The Guides Newsletter
allowed for a combined impairment of multilevel nerve root impairments,12 the record does not
indicate that OWCP requested that the DMA, Dr. Berman, address this specific issue following
his November 17, 2018 report, which did not address whether the nerve root impairments from L5
and S1 should be combined for an increased schedule award. Rather, the DMA continued to opine
that the bilateral impairment rating stemming from the previously awarded L5 nerve root should
be utilized due to the moderate motor weakness and moderate sensory deficit of the bilateral L5
nerve root.13 OWCP’s regulations provide that benefits payable under section 8107(c) shall be
reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different parts
of the same member or function; and (2) OWCP finds that the later impairment in whole or in part
would duplicate the compensation payable for the preexisting impairment.14 The Board has
9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.608(a), (b).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.
12

Page 3 of The Guides Newsletter states that the combined impairment for multiple-level or bilateral radiculopathy
cannot exceed 37 percent upper extremity impairment or 56 percent lower extremity impairment.
13

The Board notes that the bilateral impairment stemming from the bilateral S1 nerve root was also due to moderate
motor weakness and moderate sensory deficit.
14

20 C.F.R. § 10.404(d). See E.B., Docket No. 19-0530 (issued August 9, 2019).

5

explained that simply comparing the prior percentage of impairment awarded to the current
impairment for the same member is not always sufficient.15 The issue is not whether the current
impairment rating is greater than the prior impairment ratings, but whether it duplicates in whole
or in part the prior impairment rating.16 Thus, the Board agrees that OWCP erred in according
weight to its DMA’s opinion in denying appellant an increased schedule award without
acknowledgement or consideration of the provisions in The Guides Newsletter, which allows for
a combined impairment of multilevel nerve root impairments.17
As appellant has shown that OWCP erroneously applied or interpreted a specific point of
law not previously considered by OWCP, he is entitled to a review of the merits of the claim under
section 10.606(b)(3) of OWCP’s regulations.18 Following any further development as deemed
necessary, OWCP shall issue an appropriate merit decision regarding appellant’s increased
schedule award claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

15

See E.M., Docket No. 19-1041 (issued January 3, 2020); T.S., Docket No. 16-1406 (issued August 9, 2017).

16

Id.

17

See supra note 13.

18
J.T., Docket No. 19-1829 (issued August 21, 2020); T.P., Docket No. 18-0608 (issued August 2, 2018). See L.K.,
Docket No. 15-0659 (issued September 15, 2016); T.L., Docket No. 16-0536 (issued July 6, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

